                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                       No. 5:15-CR-260-1F

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )           REASSIGNMENT ORDER
                                                  )
 JAMES OWEN HAGINS                                )




       At the direction of the Court, and for the continued efficient administration of justice, this

case is reassigned to the Honorable Terrence W. Boyle, Chief United States District Judge, for all

further proceedings. All future documents shall reflect the revised case number of 5:15-CR-

260-1BO.



       SO ORDERED. This the 23rd day of September, 2020.


                                                             /s/ Peter A. Moore, Jr.
                                                             Clerk of Court




           Case 5:15-cr-00260-BO Document 42 Filed 09/23/20 Page 1 of 1
